United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MO, Employer
)
___________________________________________ )
M.W., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1480
Issued: April 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal of an April 21, 2009 decision of the
Office of Workers’ Compensation Programs which denied her claim of disability from May 20 to
August 12, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the appeal.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was disabled
from May 20, July 2 and July 17 to August 21, 2008 as a result of her employment-related
conditions.

FACTUAL HISTORY
On May 20, 2008 appellant, then a 56-year-old parcel post distributor clerk, filed an
occupational disease claim alleging that her right thumb was swollen and stiff and her knuckle
popped. She also alleged that her left hand was sore. Appellant alleged that her condition was
due to the use of sacks with Velcro closures that were not ergonomic. She noted having her
condition since December 4, 2007 and advised that she also sought to file a claim in March 2008.
In March 24 and April 28, 2008 treatment records, nurses listed appellant’s right thumb problem.
Appellant stopped work on May 20, 2008.
Appellant received treatment from Dr. Gary Farley, a Board-certified orthopedic surgeon
and osteopath. In a July 3, 2008 disability certificate, Dr. Farley requested that appellant be
excused from work from July 3 to 28, 2008. In a July 17, 2008 report, he diagnosed trigger
thumb and synovitis with osteoarthritis of the right thumb. Dr. Farley checked a box “yes” to
indicate that appellant’s condition was work related, noting that it was due to the repetitive
nature of her job. He immobilized the thumb, prescribed anti-inflammatory medicine and placed
her off work from July 3 through 28, 2008. Dr. Farley recommended her return to work on
July 28, 2008.1 He stated that appellant should avoid repetitive use of the right hand and no
lifting over five pounds.
On August 1, 2008 the Office accepted the claim for right trigger thumb. It noted that, if
appellant claimed that her injury caused lost time from work, she could request compensation by
filing a Form CA-7, claim for compensation.
In an August 28, 2008 work capacity evaluation, Dr. Farley diagnosed right trigger thumb
and recommended that appellant return to light duty with a brace and restrictions to include no
repetitive use of the wrists, a 20-pound pushing and pulling restriction, and a five-pound lifting
restriction. The Office received physical therapy reports dated July 3 to August 26, 2008.
Appellant subsequently submitted claims for wage-loss compensation from May 20
through August 21, 2008. In e-mail correspondence dated August 1, 2008, the employing
establishment noted that appellant worked 3.25 hours on May 20, 2008 and had not yet returned
to work.
In an August 28, 2008 report, Dr. Farley noted that appellant had resolving synovitis of
the right thumb and resolved trigger thumb. He advised keeping her restrictions in place. He
completed a work restriction form which recommended that appellant utilize a brace on both
hands.
By letter dated August 29, 2008, the Office informed appellant of the evidence needed to
support her claim and requested that she submit additional evidence within 30 days.
The Office received treatment notes from Dr. Farley dated July 3 to 31, 2008. Dr. Farley
diagnosed appellant’s condition as synovitis with carpometacarpal (CMC) joint arthritis of the
1

The record contains two copies of the same report, on one report it indicated July 3 to 20, 2008 and the other
July 3 to 28, 2008.

2

right thumb and trigger thumb which were aggravated by her work duties. He recommended a
brace and keeping her off work for a few weeks. On July 17, 2008 Dr. Farley noted that
appellant’s condition remained unchanged. He opined that her condition appeared to be
aggravated by her work. On July 31, 2008 Dr. Farley allowed appellant to return to work with
light-duty restrictions and the use of a brace.
In a September 10, 2008 statement, appellant contended that she was unable to obtain
medical information to support her time from work because she was denied treatment. She also
questioned the veracity of her former supervisor with regard to when she reported her injury.
By decision dated October 1, 2008, the Office denied appellant’s claim for wage-loss
benefits for the period May 20 through August 21, 2008. It found that the medical evidence
failed to establish disability for the claimed period.
Appellant subsequently requested a telephonic hearing. In an October 7, 2008 report,
Dr. Farley diagnosed right trigger of the thumb and repeated his restrictions for appellant. They
included a brace on both hands, no repetitive use of the wrists, a 20-pound pushing and pulling
restriction and a 5-pound lifting restriction. Dr. Farley noted that appellant had resolving
synovitis of the right thumb as well as resolved trigger thumb. He noted that she continued to
have pain in both thumbs. Dr. Farley opined that appellant’s job aggravated her synovitis and
early degenerative joint disease of the CMC joints of both thumbs.
On October 16, 2008 the Office accepted appellant’s claim for villonodular synovitis and
bilateral osteoarthritis.
Appellant stopped work on October 30, 2008 and claimed disability compensation
beginning November 1, 2008.
She also claimed a recurrence of disability beginning
October 30, 2008. In an October 30, 2008 report, Dr. Farley stated that appellant was disabled
from October 30 to November 14, 2008. He also placed her off work from November 13 to
December 5, 2008. On December 4, 2008 Dr. Farley advised that appellant could return to work
on December 9, 2008.
In a December 2, 2008 report, Dr. Farley noted that he initially saw appellant on July 3,
2008 for right thumb complaints. Appellant complained of pain mostly over the base of the right
thumb and described her work activities for the past 30 years, which included repetitious use of
the thumb while working with approximately 200 to 250 bags at night. On examination,
Dr. Farley noted tenderness over the proximal wrist crease of the thumb, tenosynovitis of a
trigger thumb with tenderness over the volar aspect of the metatarsal phalangeal (MP) joint and a
positive grind test with pain to palpation at the CMC joint of the thumb. X-rays of the CMC
joint revealed spur formation. Dr. Farley diagnosed a trigger thumb on the right as well as CMC
joint arthritis. He opined that appellant was initially believed to “have a work condition at least
that was aggravating with her work.” Dr. Farley stated that she was put in a brace and placed off
work to be evaluated after rest and splinting. When he saw appellant on July 17, 2008 her
symptoms were unchanged. Dr. Farley noted that she was to return to work at that time with
limitations. Appellant returned on July 31, 2008 with unchanged symptoms. Dr. Farley noted
that she had not returned to work although he had agreed to let her work with light-duty
restrictions. When he saw appellant on October 30, 2008, he placed her off work as she had a

3

positive CMC joint grind test and had not improved. Dr. Farley opined that she had not
recovered from her original disability or returned to regular employment. He stated that the
repetitive nature of her job produced her symptoms. Appellant was prone to a recurrence due to
the nature of her condition involving inflammation and degenerative changes. Dr. Farley noted
there were no other precipitating factors such as trauma.
On December 10, 2008 the Office accepted appellant’s claim for a recurrence of
disability beginning on October 30, 2008.
On January 8, 2009 Dr. Farley advised that appellant’s restrictions were permanent. On
February 26, 2009 he provided full-duty release slip. The Office also received physical therapy
reports dated October 30 to December 15, 2008.
A telephonic hearing was held on February 18, 2009. Appellant’s representative stated
that the medical evidence supported that the condition she had in May 2008 was the same as that
accepted in October 2008. Appellant stated that on May 20, 2008 she had been performing
modified duty but her supervisor told her that she would have to go back to regular duty as her
restrictions had run out. She tried regular-duty work for two hours prior to filing her claim and
leaving. Appellant encountered difficulty being seen by a physician from May to July 2008 due
to not having a claim number. Although Dr. Farley found that she could return to work after
July 3l, 2008, she did not return until August because she was not mentally ready.
By decision dated April 21, 2009, an Office hearing representative found that appellant
had provided sufficient medical evidence to establish that she was disabled for work from July 3
to 16, 2008. The hearing representative directed the Office to compensate her for total disability
for this time frame. As for the period May 20 to August 21, 2008 the medical evidence was
found insufficient to establish that appellant was totally disabled for work.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of his claim by the weight of the evidence.2
For each period of disability claimed, the employee has the burden of establishing that he was
disabled for work as a result of the accepted employment injury.3 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.4 To meet his burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.5
2

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
3

C.S., 60 ECAB ___ (Docket No. 08-2218, issued August 7, 2009). See Amelia S. Jefferson, supra note 2.

4

C.S., supra note 3; see Edward H. Horton, 41 ECAB 301 (1989).

5

A.D., 58 ECAB 149 (2006).

4

Under the Act, the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.6 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.7 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.8 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he or she is entitled to compensation for any loss of wages.9
ANALYSIS
In support of her claim for disability for the period May 20, July 20 and July 17 to
August 21, 2008, appellant provided several reports from her treating physician, Dr. Farley,
whose reports, however, do not support appellant’s claim of total disability. In a July 3, 2008
disability certificate, Dr. Farley placed appellant off work from July 3 to 28, 2008. The Board
notes that Dr. Farley did not provide any opinion explaining why appellant should be excused
from work during this time frame. As noted, for each period of disability claimed, the employee
has the burden of establishing that she was disabled for work as a result of the accepted
employment injury. Dr. Farley also provided a July 3, 2008 note in which he diagnosed
synovitis with CMC joint arthritis of the right thumb and trigger thumb, conditions he found
aggravated by her work. He recommended a brace and keeping her off work for a few weeks.
As noted, the period of disability from July 3 to 16, 2008 was accepted by the Office.
On July 17, 2008 Dr. Farley reiterated that appellant’s condition was work related and
that he placed her off work from July 3 through 28, 2008. However, in a separate report also
dated July 17, 2008, he advised that he would try to return her to work with limitations.
Dr. Farley explained in a December 2, 2008 report that he saw appellant on July 17, 2008 and,
while her symptoms were unchanged, he found that she was able to return to work at that time
with limitations. When he saw her on July 31, 2008, however, she had not returned to work.
Appellant explained this period of claimed disability by noting that she was not mentally ready
to return to work. The reports of Dr. Farley support that appellant was able to return to work
with restrictions on July 17, 2008 and do not establish that she was totally disabled as of that
date. Dr. Farley reiterated on July 31 and August 28, 2008 that appellant could work with a
brace and physical restrictions. The reports of the attending physician establish that appellant
was able to work with modifications and do not support her claim of total disability on or after
July 17, 2008. Other medical reports submitted by appellant did not specifically address the
period in question.

6

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

Merle J. Marceau, 53 ECAB 197 (2001).

9

Id. See C.S., supra note 3.

5

The Office received reports from nurses and physical therapists. However, these reports
do not constitute probative medical evidence. Section 8101(2) of the Act provides that the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by the
applicable state law.10 Only medical evidence from a physician as defined by the Act will be
accorded probative value. Health care providers such as nurses11 and physical therapists12 are
not physicians under the Act. Their opinions on causal relationship have no weight or probative
value.13
Appellant alleged that she was disabled for the period May 20 to August 21, 2008 due to
her accepted employment injury. The medical evidence of record does not establish that her
claimed disability was related to her accepted employment injuries.
CONCLUSION
The Board finds that appellant failed to establish that she was disabled from May 20 to
July 2 and July 17 to August 21, 2008 as a result of her employment-related injuries.

10

5 U.S.C. § 8101(2).

11

G.G., 58 ECAB 389 (2007).

12

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

13

Jane A. White, 34 ECAB 515, 518 (1983).

6

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

